Execution Version


Exhibit 10.2


THIRD AMENDED AND RESTATED
INVESTMENT AGREEMENT
This THIRD AMENDED AND RESTATED INVESTMENT AGREEMENT (this “Agreement”) is
entered into as of the 25th day of September, 2019 by and among JPMorgan Chase
Funding Inc., a Delaware corporation (“JPM”), JCP Realty Partners, LLC, a
Delaware limited liability company (“JCP”), Juniper NVM, LLC, a Delaware limited
liability company (“Juniper”; together with JCP, “Juniper Parties” and, together
with JPM and JCP, “Investors”), and IMH Financial Corporation, a Delaware
corporation (the “Company” and, together with Investors, the “Parties”).
WHEREAS, the Company, JPM and SRE Monarch, LLC, a Delaware limited liability
company (“Seller”) entered into that certain Preferred Stock Purchase Agreement
dated as of April 11, 2017 (the “Purchase Agreement”), pursuant to which JPM
purchased from Seller all of the outstanding shares (the “B-2 Purchased Shares”)
of the Company’s Series B-2 Cumulative Convertible Preferred Stock, $0.01 par
value per share (the “Series B-2 Stock”), on the terms and conditions set forth
in the Purchase Agreement;
WHEREAS, concurrently with the execution of the Purchase Agreement, the Company
and Investors entered into that certain Investment Agreement dated as of April
11, 2017 (the “Original Agreement”) in order to set forth their rights and
obligations with respect to certain matters related to the Company, the B-2
Purchased Shares and Investors’ ownership of the Company’s Series B-1 Cumulative
Convertible Preferred Stock, $0.01 par value per share (the “Series B-1 Stock”)
and the Series B-2 Stock, as applicable;
WHEREAS, the Company and JPM entered into that certain Series B-3 Cumulative
Convertible Preferred Stock Subscription Agreement dated as of February 9, 2018
(the “B-3 Subscription Agreement”), pursuant to which JPM purchased from the
Company 2,352,941 shares (the “B-3 Purchased Shares”) of the Company’s Series
B-3 Cumulative Convertible Preferred Stock, $0.01 par value per share (the
“Series B-3 Stock” and together with the Series B-1 Stock and the Series B-2
Stock, the “Existing Series B Preferred Stock”), on the terms and conditions set
forth in the B-3 Subscription Agreement;
WHEREAS, in connection with the transactions contemplated by the B-3
Subscription Agreement, the Company and Investors entered into that certain
Amended and Restated Investment Agreement dated as of February 9, 2018 (the
“Restated Agreement”), in order to amend and restate the Original Agreement in
its entirety;
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Certificate of Designation of the Company’s Series B Cumulative
Preferred Stock in effect as of April 10, 2017 (the “Original Certificate”) was
amended and restated in the form attached as Exhibit A to the Original Agreement
(the “Existing Certificate”), and in connection with the transactions
contemplated by the B-3 Subscription Agreement, the Existing Certificate was
amended and restated in the form attached as Exhibit A hereto (the “B-123
Certificate”) concurrently with the closing of the transactions contemplated by
the B-3 Subscription Agreement;






19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


WHEREAS, the Company and JPM entered into that certain Series A Senior Perpetual
Preferred Stock Subscription Agreement (the “Series A Subscription Agreement”),
pursuant to which JPM purchased from the Company 22,000 shares (the “Series A
Purchased Shares”) of the Company’s Series A Senior Perpetual Preferred Stock,
$0.01 par value per share (the “Series A Preferred Stock”), on the terms and
conditions set forth in the Series A Subscription Agreement;
WHEREAS, in connection with the transactions contemplated by the Series A
Subscription Agreement, the Company and Investors entered into that certain
Second Amended and Restated Investment Agreement, dated as of May 31, 2018 (the
“Second Restated Agreement”), in order to amend and restate the Restated
Agreement in its entirety;
WHEREAS, concurrently with the execution of this Agreement, the Company and JPM
are entering into that certain Series B-4 Cumulative Convertible Preferred Stock
Subscription Agreement, dated as of the date hereof (the “B-4 Subscription
Agreement”), pursuant to which JPM is purchasing from the Company 1,875,000
shares (the “B-4 Purchased Shares” and together with the B-2 Purchased Shares,
the B-3 Purchased Shares and the Series A Purchased Shares, the “Purchased
Shares”) of the Company’s Series B-4 Cumulative Convertible Preferred Stock,
$0.01 par value per share (the “Series B-4 Stock” and together with the Existing
Series B Preferred Stock, the “Series B Preferred Stock”), on the terms and
conditions set forth in the B-4 Subscription Agreement;
WHEREAS, the Company has obtained the requisite approval of the holders of the
Existing Series B Preferred Stock pursuant to the B-123 Certificate authorizing
the Company to enter into and consummate the transactions contemplated by the
B-4 Subscription Agreement;
WHEREAS, in connection with the transactions contemplated by the B-4
Subscription Agreement, the Company’s board of directors has duly authorized,
and the Company has filed with the Secretary of State of the State of Delaware
(the “Delaware Secretary”) Certificate of Designation of Series B-4 Cumulative
Convertible Preferred Stock in the form attached as Exhibit B hereto (the “B-4
Certificate”) immediately prior to the closing of the transactions contemplated
by the B-4 Subscription Agreement, which filing has been accepted by the
Delaware Secretary; and
WHEREAS, in order to induce JPM, and as a condition to JPM’s willingness, to
enter into the B-4 Subscription Agreement and purchase the B-4 Purchased Shares
the Company and Investors are entering into this Agreement in order to amend and
restate the Second Restated Agreement in its entirety as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:
Article 1
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Investors that:


2
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 1.1    Representations in the Purchase Agreement and the Subscription
Agreement. Each of the representations and warranties of the Company set forth
(a) in Article 3 of the Purchase Agreement was true and correct as of the date
thereof, (b) in Article 2 of the B-3 Subscription Agreement was true and correct
as of the date thereof, (c) in Article 2 of the Series A Subscription Agreement
was true and correct as of the date thereof and (d) in Article 2 of the B-4
Subscription Agreement is true and correct as of the date hereof.
Section 1.2    Authority; Execution; Enforceability. The Company has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, including the filing of the B-4 Certificate
with the Secretary of State of the State of Delaware, by the Company have been
duly authorized by all requisite action on the part of the Company and its
stockholders and no other action on the part of the Company or its stockholders
is necessary to authorize the execution, delivery and performance of this
Agreement by the Company or the consummation of the transactions contemplated
hereby. Assuming due execution and delivery of this Agreement by Investors, this
Agreement constitutes the valid and legally binding obligation of the Company,
enforceable against it in accordance with its terms and conditions, subject to
(a) bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and (b) general principles of
equity.
Section 1.3    No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will conflict with or constitute on the part of the Company a breach
of or default (or an event which, with notice or lapse of time or both, would
constitute a default) or give rise to any right of termination, amendment,
cancellation or acceleration under (a) its certificate of incorporation, as
amended, including the certificates of designation of any preferred stock of the
Company; (b) its by-laws, as amended; (c) any loan or credit agreement, note,
bond, mortgage, indenture, lease, permit, concession, franchise, license,
contract, agreement or other instrument, arrangement, understanding or
obligation to which the Company or any of its subsidiaries is a party or by
which any of them or any of their properties or assets may be bound; or (d) the
Delaware General Corporation Law, or any other federal, state or local law,
statute, ordinance, rule, regulation or any decree, writ, injunction, judgment
or order from any court or governmental or regulatory authority of the United
States, any State or locality thereof or any foreign jurisdiction (each, a
“Governmental Authority”) or any arbitration award which is either applicable
to, binding upon or enforceable against the Company. Notwithstanding the
generality of the foregoing, the Company’s grant to Investors of the rights set
forth in Article 4 do not, and when and if exercised by Investors in accordance
with their terms will not, conflict with or constitute a default or breach under
any of the items described in clauses (a), (b), (c) or (d) that are applicable
to the Company, including the B-123 Certificate and the B-4 Certificate (it
being understood that the Company is not representing that the exercise of the
rights set forth in Article 4 would not result, directly or indirectly, in a
Noncompliance Event (as defined in the B-123 Certificate or the B-4 Certificate,
as applicable) under the B-123 Certificate or the B-4 Certificate, as
applicable).


3
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 1.4    Consents and Approvals. Other than the filing of a Current Report
on Form 8-K with the Securities and Exchange Commission (“SEC”), no notices,
reports, registrations or other filings are required to be made by the Company
with, nor are any consents, approvals or authorizations required to be obtained
by the Company from any Governmental Authority or any other person under any
contract, agreement or other obligation to which the Company is party or by
which its assets are bound, in connection with the valid execution, delivery or
performance of this Agreement and all other agreements and instruments
contemplated hereby by the Company or the consummation by the Company of the
transactions contemplated by this Agreement and all other agreements and
instruments contemplated hereby that has not already been obtained in each case
except for such notices, reports, registrations and other filings or consents,
approvals or authorizations the failure of which to make or obtain, individually
or in the aggregate, are not material to the Company’s ability to perform its
obligations hereunder and would not reasonably be expected to have a material
adverse effect on the Company, its assets, properties, liabilities or condition
(financial or otherwise). Notwithstanding the generality of the foregoing, the
Company’s grant to Investors of the rights set forth in Article 4 do not, and,
if exercised by Investors in accordance with their terms immediately following
the date hereof (assuming such rights were then exercisable) would not, require
any such notices, filings or consents with or from any Governmental Authority
(other than the filing of a Current Report on Form 8-K with the SEC), the
Company’s Board of Directors, any stockholder of the Company or any other
person, or under the B-123 Certificate or the B-4 Certificate (it being
understood that the Company is not representing that the exercise of the rights
set forth in Article 4 would not result, directly or indirectly, in a
Noncompliance Event (as defined in the B-123 Certificate or the B-4 Certificate,
as applicable) under the B-123 Certificate or the B-4 Certificate, as
applicable).
Section 1.5    Litigation; Compliance with Laws. Except as set forth in Schedule
1.5 (a) attached hereto and incorporated herein, there is no action, claim,
dispute, arbitration, audit, hearing, inquiry, investigation, administrative
enforcement proceeding, litigation or suit (whether civil, criminal,
administrative or investigative) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority or arbitration
tribunal pending or, to the knowledge of the Company, threatened against the
Company, and there is no judgment, decree or order against the Company, in each
case, that would be reasonably likely to adversely affect the Company’s ability
to perform its obligations under this Agreement or to have a material adverse
effect on the Company, its assets, properties, liabilities or condition
(financial or otherwise). The Company is in compliance in all material respects
with all laws applicable to the Company’s business as presently conducted,
except where the failure to be in compliance would not be reasonably likely to
adversely affect the Company’s ability to perform its obligations under this
Agreement or to have a material adverse effect on the Company, its assets,
properties, liabilities or condition (financial or otherwise). Except as set
forth in Schedule 1.5(b) attached hereto and incorporated herein, neither the
Company nor any of its subsidiaries has received written notice that it is in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.
Section 1.6    Net Operating Losses. As of the end of its 2018 taxable year, the
Company had a net operating loss carryover for federal income tax purposes of at
least $300,000,000.  The net operating loss carryover of the Company is not
subject to any annual use limitation pursuant to


4
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any use limitation pursuant to the separate return limitation year provisions of
Treasury Regulation Section 1.1502-21(c).
Section 1.7    Real Estate Holdings. At least twenty-five (25) percent of the
Company’s consolidated gross revenues for the 12 months ended June 30, 2019
were, and at least twenty-five (25) percent of the Company’s consolidated total
assets as of the date hereof (measured on a fair value basis as determined by
the Company’s management) are, derived from the Company’s and its subsidiaries’
direct ownership of real property or ownership of interests in limited liability
companies, limited partnerships and other business entities that directly own
real property.
Section 1.8    Investment Company Act. The Company is not an “investment
company” as defined in Section 3(a)(1) of the Investment Company Act of 1940, as
amended (the “1940 Act”), and it is not relying on an exclusion from the
definition of “investment company” in Section 3(b) or Section 3(c) of the 1940
Act or an exclusion in any rule promulgated under the 1940 Act.
Section 1.9    Ability to Perform. The Company does not believe, and to the
knowledge of the Company it does not have any reason or cause to believe, that
it cannot perform each and every covenant of the Company contained in this
Agreement, the Purchase Agreement, the B-3 Subscription Agreement, the B-4
Subscription Agreement, the Series A Subscription Agreement or any of the
documents and agreements delivered pursuant hereto or thereto to which it is a
party.
Section 1.10    Taxes. The Company has timely filed or caused to be filed all
required federal and other material tax returns and has paid all U.S. federal
and other material taxes imposed on it and any of its assets by any Governmental
Authority except for any such taxes as are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided in accordance with United States Generally Accepted Accounting
Principles (“GAAP”). No tax liens have been filed against any of the Company’s
assets and no claims are being asserted in writing with respect to any such
taxes (except for (i) liens and with respect to taxes not yet due and payable or
liens or claims with respect to taxes that are being contested in good faith and
for which adequate reserves have been established in accordance with GAAP and
(ii) any such liens and claims that in the aggregate are not in excess of
$1,000,000).
Section 1.11    Adequate Capital. To the knowledge of the Company, the Company
(i) has adequate capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are presently proposed to be
conducted after the Closing (as defined in the B-4 Subscription Agreement) and
(ii) has not become, or is not presently, financially insolvent within the
meaning of the bankruptcy laws or the insolvency laws of any jurisdiction.
Section 1.12    Financial Information. Complete and accurate copies of the
Company’s audited financial statements consisting of the balance sheet of the
Company as at December 31 in each of the years 2018, 2017 and 2016 and the
related statements of income and retained earnings, stockholders’ equity and
cash flow for the years then ended (the “Financial Statements”) have been
delivered to the Purchaser (as defined in the B-4 Subscription Agreement). The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved. The Financial Statements are
based on the books and records of the Company, and fairly


5
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


present in all material respects the financial condition of the Company as of
the respective dates they were prepared and the results of the operations of the
Company for the periods indicated. The Company maintains a standard system of
accounting established and administered in accordance with GAAP. Other than such
adjustments that are proposed by the Company’s independent accountants that are
both, individually and in the aggregate, immaterial to the Financial Statements,
taken as a whole, neither the Company nor any subsidiary has received any advice
or notification from its independent accountants that it has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the books and records of any of the Company’s or its subsidiaries’
properties, assets, liabilities, revenues, expenses, equity accounts or other
accounts.
Section 1.13    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 1 (including the
related portions of the Schedules incorporated therein), the Officer’s
Certificate delivered to the Investors on the date hereof in connection with the
filing of the B-4 Certificate (the “Officer’s Certificate”), neither the Company
nor any other person or entity has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Purchased Shares or the Company, its assets,
properties, liabilities, condition (financial or otherwise) or future prospects,
furnished or made available to Investors and its directors, officers, employees,
consultants, financial advisors, counsel, accountants and other agents
(including, without limitation, any information, documents or material delivered
or made available to Investors in expectation of the transactions contemplated
hereby) or as to the future revenue, profitability or success of the Company’s
operations, or any representation or warranty arising from statute or otherwise
in law.
Section 1.14    Knowledge of the Company.    As used in this Article 1 or
elsewhere in this Agreement, the phrases “to the knowledge of the Company”, “the
Company’s knowledge” or similar language, shall mean the knowledge as of the
date of this Agreement of any member of the Company’s management team (which
shall include any individual who is as of the date hereof a Vice President or a
more senior employee of the Company), including knowledge any such person would
reasonably be expected to obtain in the ordinary course of their position and
supervision of their direct reports.
Article 2
REPRESENTATIONS AND WARRANTIES OF INVESTORS
Each Investor, severally and not jointly, represents and warrants to the Company
that (except, however, that neither JCP nor Juniper will be deemed to make the
representation and warranty contained in Section 2.1 or 2.4):
Section 2.1    Representations in the Purchase Agreement and the Subscription
Agreement. Each of the representations and warranties of JPM set forth (a) in
Article 4 of the Purchase Agreement was true and correct as of the date thereof,
(b) in Article 3 of the B-3 Subscription Agreement was true and correct as of
the date thereof, (c) in Article 3 of the Series A Subscription Agreement was
true and correct as of the date thereof and (d) in Article 3 of the B-4
Subscription Agreement is true and correct as of the date hereof.


6
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 2.2    Authority; Execution; Enforceability. Such Investor has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, by such Investor have been duly authorized by
all requisite action on the part of such Investor and no other action on the
part of such Investor is necessary to authorize the execution, delivery and
performance of this Agreement by such Investor or the consummation of the
transactions contemplated hereby. Assuming due execution and delivery of this
Agreement by the Company and the other Investors, this Agreement constitutes the
valid and legally binding obligation of such Investor, enforceable against it in
accordance with its terms and conditions, subject to (a) bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and (b) general principles of equity.
Section 2.3    Consents and Approvals. No notices, reports, registrations or
other filings are required to be made by such Investor with, nor are any
consents, approvals or authorizations required to be obtained by Investor from,
any Governmental Authority or any other person under any contract, agreement or
other obligation to which such Investor is party or by which its assets are
bound, in connection with the valid execution, delivery or performance of this
Agreement and all other agreements and instruments contemplated hereby by such
Investor or the consummation by such Investor of the transactions contemplated
by this Agreement and all other agreements and instruments contemplated hereby,
in each case except for such notices, reports, registrations and other filings
the failure of which to make or obtain, individually or in the aggregate, are
not material to such Investor’s ability to perform its obligations hereunder and
such notices, reports, registrations, filings, consents, approvals and
authorizations as have been made or obtained.
Section 2.4    Independent Investigation. JPM has conducted its own independent
investigation, review and analysis of the Company and the Purchased Shares, and
acknowledges that it has been provided with such access to the personnel,
properties, assets, premises, books and records, and other documents and data
of the Company that it has requested for such purpose. JPM acknowledges and
agrees that: (a) in making its decision to enter into the Purchase Agreement,
the B-3 Subscription Agreement, the Series A Subscription Agreement, the B-4
Subscription Agreement and this Agreement and to consummate the transactions
contemplated hereby, JPM has relied solely upon its own investigation and the
express representations and warranties of the Company set forth in Article 1 of
this Agreement (including related portions of the Schedules incorporated
therein), in the Purchase Agreement, in the B-3 Subscription Agreement, in the
Series A Subscription Agreement and in the B-4 Subscription Agreement; and (b)
neither the Company nor any other person or entity has made any representation
or warranty as to the Purchased Shares or the Company, its assets, properties,
liabilities, condition (financial or otherwise) or future prospects or
this Agreement, except as expressly set forth in the Purchase Agreement, in the
B-3 Subscription Agreement, in the Series A Subscription Agreement, in the B-4
Subscription Agreement or in Article 1 of this Agreement (including the related
portions of the Schedules incorporated therein) and JPM expressly disclaims
reliance on any representation or warranty of the Company not contained in
Article 1 of this Agreement, in the Purchase Agreement, in the B-3 Subscription
Agreement, in the Series A Subscription Agreement or in the B-4 Subscription
Agreement.


7
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 2.5    No Other Representations or Warranties. No Investor (nor any
other person or entity on behalf of an Investor) has made or makes to any other
Investor, any representation or warranty, express or implied, written or oral,
with respect to any matter pertaining to the Company, the Purchased Shares, this
Agreement, the Purchase Agreement, the B-3 Subscription Agreement, the Series A
Subscription Agreement, the B-4 Subscription Agreement, the B-123 Certificate,
the B-4 Certificate or any transactions contemplated by, or any matter
pertaining to, any of the foregoing agreements or instruments.
ARTICLE 3    
COVENANTS
Section 3.1    Compliance and Reporting Obligations of the Company.
(a)    Until such time as it becomes eligible for the Designated Exclusion, the
Company covenants and agrees that it shall not be an “investment company” as
defined in Section 3(a)(1) of the 1940 Act without relying on an exclusion from
the definition of “investment company” in Section 3(b) or Section 3(c) of the
1940 Act or an exclusion in any rule promulgated under the 1940 Act.
(b)    The Company shall proceed in good faith and take all commercially
reasonable actions as are reasonably necessary for the Company to be eligible to
rely on the exclusion from the definition of “investment company” set forth in
Section 3(c)(5)(C) of the 1940 Act (the “Designated Exclusion”) and use its best
efforts to remain eligible for the Designated Exclusion at all times thereafter.
Promptly (and in any event no more than five (5) days) after the Company has
become eligible for the Designated Exclusion, the Company shall deliver a 1940
Act Compliance Statement (defined below) to each Investor evidencing the
Company’s eligibility for the Designated Exclusion. Without the prior written
consent of each Investor, which consent may be withheld for any or no reason,
the Company will not take any action the result of which would reasonably be
expected to cause the Company to become ineligible for the Designated Exclusion
(whether or not the Company is then eligible for any other exclusion from the
definition of “investment company” in Section 3(b) or Section 3(c) of the 1940
Act or in any rule promulgated thereunder).
(c)    Within five (5) business days after the earlier of (i) the date the
Company files with the SEC a quarterly report on Form 10-Q, or an annual report
on Form 10-K, with respect to the fiscal quarter, or year, then ended (beginning
with the quarter ending June 30, 2017) and (ii) the last date on which the
Company could timely file the report in respect of the applicable fiscal
quarter, or year, referenced in clause (i) in accordance with applicable law,
the Company shall deliver to each Investor (a) a written statement in the form
of Exhibit C attached hereto (a “1940 Act Compliance Statement”) setting forth
in reasonable detail the information and calculations contemplated thereby and
otherwise reasonably necessary for such Investor to determine whether the
Company is then in compliance with the Designated Exclusion based on fair value
accounting and all guidance issued by the Staff of the SEC with respect to
calculations under Section 3(c)(5)(C) asset composition requirements under the
1940 Act, or (b) in the event the Company is not then in compliance with the
Designated Exclusion, a written opinion of the Company’s outside legal counsel
in the form of Exhibit D attached hereto (a “1940 Act Opinion”) that the Company
is not an “investment company” as defined in Section 3(a)(1) of the 1940 Act
without relying on an


8
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


exclusion from the definition of “investment company” in Section 3(b) or Section
3(c) of the 1940 Act or an exclusion in any rule promulgated under the 1940 Act.
If, at any time after the Company relies on the Designated Exclusion, the
Company becomes aware of any fact or circumstance, or any action is taken or not
taken (including any agreement to act or not act) by or on behalf of the Company
or any of its subsidiaries, the result of which would be that the Company is
then not in compliance, or would be reasonably likely to be out of compliance,
with the Designated Exclusion, the Company will (x) provide prompt (in any event
within two (2) calendar days) written notice (a “Noncompliance Notice”) to each
Investor describing the circumstances thereof, and including a 1940 Act
Compliance Statement illustrating such non-compliance or expected
non-compliance, and (y) at the request of JPM following delivery of a
Noncompliance Notice, will promptly (in any event within 5 business days of such
request) deliver to the Investors a 1940 Act Opinion. The Company shall provide
each Investor with access to records of the Company as are reasonably requested
by such Investor in connection with its review of any 1940 Act Compliance
Statement or Noncompliance Notice.
Section 3.2    Bank Holding Company Act. The Company does not and, until such
time as JPM determines, in its sole discretion, that JPM could not be deemed to
be an affiliate of the Company for purposes of the Bank Holding Company Act of
1956, as amended (such act, the “BHCA” and such an affiliate, a “BHCA
Affiliate”), the Company will not, and will not allow its BHCA Affiliates
to: (a) engage in proprietary trading, as defined in Section 13 of the BHCA and
the rules and regulations adopted thereunder, as amended (collectively, the
“Volcker Rule”); (b) sponsor or hold an ownership interest in a covered fund, as
such terms are defined in the Volcker Rule; or (c) engage in any transaction
with a covered fund in violation of the “Super 23A” and “Super 23B” provisions
of the Volcker Rule set forth in 12 CFR 248.14.  Within ten (10) business days
after the first day of each calendar quarter, an executive officer of the
Company shall deliver to the Investors a certificate (a “BHCA Certificate”)
certifying that the Company is in compliance with the provisions of this Section
3.2 as of such date and was in compliance with such provisions at all
times during the prior calendar quarter.
Section 3.3    Affiliated Transactions. The Company hereby represents and
acknowledges that the Company is deemed an Affiliate (as defined under 12 CFR
Part 223.2) of JPM for purposes of the affiliated transactions rules under
section 23A and 23B of the Federal Reserve Act and Regulation W thereunder, 12
CFR Part 223 (collectively, “Reg W”), and, as such, the Company shall at all
times comply with the applicable requirements of Reg W and cooperate with JPM as
reasonably necessary in connection therewith. 
Section 3.4    Compliance Breach. Notwithstanding anything to the contrary in
this Agreement, each Investor hereby agrees that JPM shall have the sole and
exclusive power under this Agreement to determine, in its sole discretion, on
behalf of the Investors (i) whether the Company has failed, in whole or in part,
to perform or comply with any of the covenants and agreements set forth in
Section 3.1, Section 3.2 and Section 3.3, (ii) whether or not any failure by the
Company shall be excused, modified or waived by the Investors, and (iii) whether
or not to pursue any one or more of the remedies contemplated by this Agreement
with respect to such failure, including, without limitation, whether the
Investors shall have the right to exercise the Put Right as a result of such
failure.


9
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 3.5    Certain Matters Relating the Series B-4 Stock; Agreement
Regarding “Required Holders”. For so long as the Juniper Parties own at least
781,456 shares of Series B-1 Stock (as adjusted for stock splits, stock
dividends, combinations, recapitalizations and the like), the Company and the
Investors agree that:
(a) notwithstanding anything to the contrary set forth in the B-123 Certificate
or B-4 Certificate, (i) any matter requiring the approval or consent of the
“Required Holders” pursuant to the B-123 Certificate or the B-4 Certificate
shall not be approved or consented to, or deemed to be approved or consented to,
unless the matter requiring such approval or consent is approved or consented to
by holders of at least ninety-three percent (93%) of the outstanding shares of
Existing Series B Preferred Stock entitled to vote thereon, (ii) the Company
shall not, directly or indirectly, whether by merger, consolidation or
otherwise, take or commit to take any action requiring the approval or consent
of the Required Holders (as defined in the B-123 Certificate and the B-4
Certificate) under the B-123 Certificate or the B-4 Certificate, without the
prior consent or approval of the holders of at least ninety-three percent (93%)
of the shares of Existing Series B Preferred Stock then outstanding (in addition
to any other vote required by applicable law and the Company’s certificate of
incorporation, including the B-123 Certificate and B-4 Certificate, and bylaws),
and (iii) any matter requiring the approval or consent of the “Required Holders”
pursuant to the B-123 Certificate or the B-4 Certificate that does not receive
the prior consent or approval of the holders of at least ninety-three percent
(93%) of the shares of Existing Series B Preferred Stock then outstanding
pursuant to this Section 3.5 shall be void ab initio;
(b) on any matter requiring the vote, consent or approval of (i) the holders of
the Existing Series B Preferred Stock pursuant to the B-123 Certificate and (ii)
the holders of the Series B-4 Stock pursuant to the B-4 Certificate, including,
without limitation, all matters set forth on Schedule I to the B-4 Certificate,
JPM shall vote, or cause to be voted, all of its shares of Series B-4 Stock for
or against any such matter (or provide or withhold, or cause to be provided or
withheld, its consent in respect of such matter), as applicable, to the end that
the outcome of the vote for approval (or non-approval) of, or consent (or
non-consent) to, such matter by the holders of Series B-4 Stock is the same
result of the vote for approval (or non-approval) of, or consent (or
non-consent) to, such matter by the holders of the Existing Series B Preferred
Stock; and
(c) no Investor shall Transfer (as defined in the B-123 Certificate and the B-4
Certificate) such Investor’s shares of Series B Preferred Stock unless the
transferee shall have executed a written instrument pursuant to which such
transferee agrees to be bound by the provisions of this Section 3.5 as if such
transferee were an Investor.
The Company and the Investors further agree that, in the event the shares of
Existing Series B Preferred Stock and the shares of Series B-4 Stock are,
pursuant to the B-123 Certificate and B-4 Certificate, respectively, entitled to
receive payment in respect of dividends, redemption, liquidation or otherwise,
the Existing Series B Preferred Stock and the Series B-4 Stock will be treated
pari passu, and to the extent the Company has insufficient funds to pay all such
amounts in their entirety, any amounts available for such payments shall be
applied ratably among the shares of each series of Existing Series B Preferred
Stock and the Series B-4 Stock based on the aggregate amounts each such series
of stock is entitled in the relevant circumstance. Each of the Company and the
Investors


10
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


shall take all actions reasonably requested by the Company or any Investor to
carry out the purposes of this Section 3.5.
ARTICLE 4    
INVESTOR PUT RIGHT
Section 4.1    Grant. Subject to Section 4.2, the Company hereby grants to each
Investor an irrevocable, perpetual, right to require the Company to purchase
(the “Put Right”), and upon exercise of the Put Right in accordance with this
Article 4, the Company shall have the unconditional obligation to purchase from
such Investor up to all of the shares of Series B-1 Stock, Series B-2 Stock,
Series B-3 Stock and Series B-4 Stock, as applicable, then held by such Investor
(or any affiliate of such Investor then holding any such shares) for a price per
share equal to the Required Redemption Price (in the case of the Existing Series
B Preferred Stock, as defined in the B-123 Certificate or, in the case of the
Series B-4 Stock, as defined in the B-4 Certificate) for such shares (the “Put
Price”).
Section 4.2    Exercise Mechanics. Subject in all cases to Section 3.4, if (a)
the Company breaches any covenant set forth in Section 3.1 or Section 3.2 or (b)
at any time after becoming eligible for the Designated Exclusion, the Company is
not eligible for the Designated Exclusion, and such breach or ineligibility is
not cured within sixty (60) calendar days of the occurrence of such breach or
ineligibility (provided that the cure period for failure to deliver a 1940 Act
Compliance Statement, a 1940 Act Opinion or a BHCA Certificate within the time
periods required therefor shall be five (5) calendar days) (the end of such cure
period, the “Put Activation Date”), JPM may in its discretion exercise the Put
Right by providing written notice of such exercise to the Company and the other
Investors, and if and only if JPM exercises the Put Right, each other Investor
may in its discretion exercise the Put Right by providing written notice of such
exercise to the Company, in any case, specifying the number of shares of Series
B-1 Stock, Series B-2 Stock, Series B-3 Stock or Series B-4 Stock, as the case
may be, for which the Put Right is being exercised, and the aggregate Put Price
therefor (an “Exercise Notice”), at any time (i) in the case of JPM, after the
Put Activation Date and (ii) in the case of the other Investors, after receipt
of JPM’s Exercise Notice, unless such breach or ineligibility is cured (and the
Company has delivered written notice setting forth in reasonable detail how such
breach or ineligibility has been cured and evidence thereof) prior to the
delivery of an Exercise Notice; provided that unless such Investor otherwise
informs the Company in writing prior to the Put Closing Date, in the event JPM
(or any of its affiliates) provides the Company with an Exercise Notice, each
Investor (other than JPM) and its affiliates (if any) shall be deemed to have
provided the Company with an Exercise Notice with respect to all (or a
proportionate portion thereof in the event the Exercise Notices of JPM and its
affiliates are for less than all of the Series B Preferred Stock held by them)
of the Series B Preferred Stock of such Investor (or affiliate). As between JPM
and the other Investors, any determination as to whether any breach or
ineligibility by the Company giving rise to the right to exercise the Put Right
has been cured will be made by JPM in its sole discretion.
Section 4.3    Closing of Put Right Purchase. If the Company receives an
Exercise Notice from JPM, then the Company shall promptly, but no later than
three (3) calendar days after its receipt of such Exercise Notice, notify the
other Investors in writing of such Exercise Notice and provide


11
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


such other Investors with a copy of such Exercise Notice. On the thirtieth
(30th) day after receipt of JPM’s Exercise Notice (the “Put Closing Date”), the
Company shall purchase from JPM (and its affiliates, as applicable) and from all
other Investors who provide (including for the avoidance of doubt, those
Investors and their affiliates who are deemed to have provided) an Exercise
Notice to the Company prior to the Put Closing Date, the number of shares of
Series B-1 Stock, Series B-2 Stock, Series B-3 Stock or Series B-4 Stock as
applicable, set forth in such Exercise Notices (the “Subject Shares”). To the
extent that the Company fails to purchase any of the Subject Shares as required
by the preceding sentence (such Subject Shares not purchased, the “Remaining
Shares”), dividends shall continue to accrue on the Remaining Shares as provided
in the B-123 Certificate or in the B-4 Certificate (as applicable), whether or
not declared, until all such Remaining Shares are purchased and all rights of
such shares shall remain in full force and effect until purchased by the
Company. If the Company does not have sufficient funds available to purchase all
of the Subject Shares, the Company shall purchase from all such Investors, on a
pro rata basis in proportion to the aggregate Put Price payable to each such
Investor as set forth in the Exercise Notice provided or deemed to have been
provided by such Investor (“Pro Rata Share”), as many of such shares as it is
able out of any available funds, and shall purchase the Remaining Shares from
all such Investors, on a pro rata basis in proportion to their Pro Rata Share,
that are not transferred as provided in Section 4.4 with all available funds of
the Company thereafter until all of such Remaining Shares have been purchased
and the Put Price therefor (and the interest thereon, if any, as set forth in
Section 4.4) has been paid in full.
Section 4.4    Put Closing Default. In addition to the provisions of Section
4.3, if the Company fails to consummate the purchase of all of the Subject
Shares set forth in any Exercise Notices delivered in accordance with this
Article 4 on or prior to the applicable Put Closing Date (a “Put Closing
Default”), any portion of the applicable Put Price not then paid shall bear
interest at a rate of thirteen percent (13%) per annum compounding monthly until
the Remaining Shares that are not transferred as provided in the following
sentence are purchased and the applicable Put Price is paid in full. In addition
and notwithstanding anything to the contrary herein, from and after a Put
Closing Default, each Investor to whom such Put Closing Default relates may, in
its discretion, Transfer (in the case of the Existing Series B Preferred Stock,
as defined in the B-123 Certificate or, in the case of the Series B-4 Stock, as
defined in the B-4 Certificate) any Remaining Shares to any third party (to the
extent of any Remaining Shares not purchased by the Company prior to such
Transfer as required by Section 4.3) without obtaining any consent of the Board
(as defined in the B-4 Subscription Agreement) or the holders of the Series B
Preferred Stock.
Section 4.5    Series A Acceleration Notice. The Company agrees to deliver the
Acceleration Notice (as defined in the Series A Certificate) to holders of the
Series A Preferred Stock as and when required by the Certificate of Designation
of Series A Preferred Stock, as may be amended, modified, supplemented or
restated from time to time (the “Series A Certificate”).
ARTICLE 5    
CALL RIGHT
Section 5.1    Call Right.


12
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


(a)    Upon the occurrence of a Noncompliance Liquidation Event, JPM may, in its
sole discretion by written notice to the Company and Juniper Parties (the “Call
Exercise Notice”) delivered within thirty (30) days of the occurrence of such
Noncompliance Liquidation Event (the “Call Period”), elect to purchase from
Juniper Parties (the “Call Right”) all, but not less than all shares of Series
B-1 Stock then held by Juniper Parties (the “Call Shares”) for an aggregate
purchase price (the “Call Purchase Price”) equal to the Noncompliance Redemption
Price (as defined in the B-123 Certificate) that would apply to the Call Shares
if there were a Noncompliance Redemption Demand (as defined in the B-123
Certificate) delivered concurrently with the Call Exercise Notice in respect of
the Noncompliance Event (as defined below) that gave rise to the Noncompliance
Liquidation Event. If the Call Right is timely exercised, Investors and the
Company shall consummate the transfer of the Call Shares as promptly as
practicable but in no event later than ten (10) business days following the date
the Call Exercise Notice is delivered (such 10th business day, the “Call
Purchase Date”).
For purposes of this Section 5.1, a “Noncompliance Liquidation Event” shall
occur if, at any time following a Noncompliance Event (in the case of the
Existing Series B Preferred Stock, as defined in the B-123 Certificate or, in
the case of the Series B-4 Stock, as defined in the B-4 Certificate), the
Company fails to pay in full, as applicable, the amounts described in clause (i)
or clause (ii) of Section 4(e) of the B-123 Certificate or of the B-4
Certificate, as applicable, when specified in such clause.
(b)    The Company hereby consents to and approves, and represents and warrants
to Investors that the Board (as defined in the B-4 Subscription Agreement) has
duly adopted resolutions consenting to and approving, the transfer of the Call
Shares contemplated by and in accordance with this Section 5.1 in all respects
at such time as the Call Right may be exercised in accordance herewith, which
approvals shall be effective for all purposes of the B-123 Certificate, the B-4
Certificate, the bylaws of the Company and any other governing document,
agreement or arrangement pursuant to which the transfer of the Call Shares upon
exercise of the Call Right requires or could be deemed to require the prior
consent or approval of the Company or the Board.
(c)    The Company and Investors agree and acknowledge that, notwithstanding
Section 4(e) of the B-123 Certificate and Section 4(e) of the B-4 Certificate,
if a Noncompliance Liquidation Event occurs, the Company shall not be required
by any such Section 4(e) to take any action with respect to any liquidation,
dissolution or wind-down of the Company prior to the later to occur of (i) the
expiration of the Call Period and (ii) if the Call Right is exercised, the
consummation of the transfer of the Call Shares to JPM (or, if JPM has not paid
the Call Purchase Price in full on the Call Purchase Date, the business day
after the Call Purchase Date).
ARTICLE 6    
SURVIVAL; INDEMNIFICATION


Section 6.1    Survival. All representations and warranties contained in this
Agreement shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby until the date that is one
year from the date of this Agreement; provided, that the representations and
warranties in Section 1.10 shall survive until thirty (30) days after the


13
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


expiration of the applicable statute of limitations, and Sections 1.1, 1.2, 1.3,
1.6, 1.7, 1.12, 1.13 and Sections 2.1, 2.2, 2.3, 2.4 and 5.1(b) shall survive
indefinitely. All covenants and agreements of the parties contained herein shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby indefinitely or for the period explicitly
specified therein.
Section 6.2    Indemnification by Company.
(a)    The Company (the “Company Indemnifying Party”) shall indemnify and hold
harmless each Investor, its affiliates and stockholders, directors and officers
(collectively, the “Company Indemnified Parties”) from and against any and all
liabilities, obligations, deficiencies, demands, claims, suits, actions, causes
of action, assessments, losses, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Claims”), sustained or incurred by any such
Company Indemnified Party, resulting from (i) any breach of a representation or
warranty made by the Company Indemnifying Party in this Agreement, and (ii) any
breach of a covenant made by the Company Indemnifying Party in this Agreement.
The provisions of this Section 6.2 are intended to be for the benefit of, and
shall be enforceable by, each Company Indemnified Party. In no event shall any
Company Indemnifying Party be liable to any Company Indemnified Party for any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income, loss of business reputation or opportunity relating
to the breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple, except to the extent paid by a Company
Indemnified Party to a third party in respect of the claim for which such
Company Indemnified Party is entitled to indemnification hereunder. For the
avoidance of doubt, the Company shall not be in breach of its representations
and warranties in Section 1.6 unless and until there is a “determination,” as
such term is defined in Section 1313(a) of the Code, that results in any such
representation or warranty not being true and correct as of the date such
representation or warranty was made.
(b)    Without limiting the foregoing, in the event one or more Company
Indemnified Parties receive one or more payments from the Company (“Indemnity
Proceeds”) in respect of any Claim for a breach of a representation or warranty
of the Company in Article 1 (including, as a result of Section 1.1, any breach
of a representation or warranty of the Company in Article 3 of the Purchase
Agreement, in Article 2 of the B-3 Subscription Agreement, in Article 2 of the
Series A Subscription Agreement or in Article 2 of the B-4 Subscription
Agreement, in each case, determined in accordance with the terms of such
agreement) or a covenant made by the Company in this Agreement or any other
Claim ancillary or related to any such breach (a “Specified Breach”), such
Indemnity Proceeds (net of the costs of obtaining such Indemnity Proceeds,
including attorneys’ fees and expenses, which costs shall be reimbursed from the
Indemnity Proceeds to the applicable Investor Indemnified Party(ies) incurring
such costs, the “Net Indemnity Proceeds”) shall be allocated among, and
disbursed to, all of the Investors in respect of such Specified Breach, on a pro
rata basis in proportion to the sum of (i) (a) the aggregate Liquidation
Preference (as defined in the B-123 Certificate) of all shares of the Existing
Series B Preferred Stock and (b) the aggregate Series B-4 Liquidation Preference
(as defined in the B-4 Certificate) of all shares of the Series B-4 Stock and
(ii) (a) the aggregate Conversion Price (as defined in the B-123 Certificate) of
those shares of the Company’s Common Stock that were issued upon conversion of
the Existing


14
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Series B Preferred Stock and (b) the aggregate Conversion Price (as defined in
the B-4 Certificate) of those shares of the Company’s Common Stock that were
issued upon conversion of the Series B-4 Stock, in the case of each of clauses
(i) and (ii), held by them at the time the Company pays the Indemnity Proceeds.
Each Investor agrees to cooperate in the determination of any required
allocation of Net Indemnity Proceeds pursuant to this Section 6.2(b), and
agrees, if applicable, to pay to the other Investors such portion of the Net
Indemnity Proceeds received by such Investor as is required hereunder. For the
avoidance of doubt: (i) in the event JPM asserts Claims against the Company that
are not with respect to a Specified Breach but that are based upon facts that
would support a Claim for a Specified Breach, then for purposes of this Section
6.2(b), all of the recoveries by JPM from the Company in respect of such Claims
shall be deemed to have arisen from a Specified Breach and shall be allocated
among, and disbursed to, all of the Investors pursuant to and in accordance with
this Section 6.2(b), regardless of whether the other Investors have asserted or
are able to assert such Claims; and (ii) the provisions of this Section 6.2(b)
shall not apply to any Claims asserted against the Company by JPM or any of its
affiliates or direct or indirect subsidiaries with respect to any agreement
(including, without limitation, any loan made to the Company by JPM or any of
its affiliates or direct or indirect subsidiaries) other than this Agreement or
by the Investors with respect to the Officer’s Certificate.
Section 6.3    Indemnification by Investors. Each Investor (the “Investor
Indemnifying Party”) shall indemnify and hold harmless, individually and not
jointly and severally, the Company, its affiliates and stockholders, directors
and officers (collectively, the “Investor Indemnified Parties”) from and against
any and all Claims sustained or incurred by any such Investor Indemnified Party,
resulting from (i) any breach of a representation or warranty made by the
Investor Indemnifying Party in this Agreement, and (ii) any breach of a covenant
made by the Investor Indemnifying Party in this Agreement. The provisions of
this Section 6.3 are intended to be for the benefit of, and shall be enforceable
by, each Investor Indemnified Party. In no event shall any Investor Indemnifying
Party be liable to any Investor Indemnified Party for any punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple, except to the extent paid by an Investor Indemnified Party
to a third party in respect of the claim for which such Investor Indemnified
Party is entitled to indemnification hereunder.
Section 6.4    Parity of Investors.  Notwithstanding anything to the contrary in
any of this Agreement, the Purchase Agreement, the B-3 Subscription Agreement,
the B-4 Subscription Agreement, the B-123 Certificate or the B-4 Certificate,
and except to the extent (i) provided in Section 3.4 of this Agreement and (ii)
provided in Section 11 of the B-123 Certificate and of the B-4 Certificate and
Section 1.1.5 of Schedule I to the B-123 Certificate and to the B-4 Certificate
as relates to a Pre‑Authorized Transfer to a JPM Permitted Transferee (each as
defined in the B-123 Certificate or the B-4 Certificate, as applicable), each
Party acknowledges that it is the intent and desire of the Parties, and each
Party agrees, that, the terms of the Purchase Agreement, the Existing
Certificate and the Original Agreement shall not modify or otherwise alter the
parity between the Series B-1 Stock and the Series B-2 Stock that existed
pursuant to the terms of the Original Certificate immediately prior to the
Original Agreement.  In the event of any such modification or alteration of such
parity in a manner that is adverse to an Investor, then: (a) the other Parties
shall reasonably


15
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


cooperate with such Investor to attempt to restore or otherwise accomplish such
parity; and (b) if, after reasonably cooperating, the Parties are unable to
restore or otherwise accomplish such parity, then the Company shall indemnify
such Investor for the damages and other losses (including diminution in value)
suffered by such Investor from such absence of parity, and such indemnification
shall be such Investor’s sole remedy with respect to such inability to restore
or otherwise accomplish parity unless the Company is unable to restore or
otherwise accomplish such parity in full.   Each Investor hereby agrees that the
maximum amount it shall, and shall be entitled to, claim and recover as damages
and other losses pursuant to this Section 6.4 from another Investor (the
“Advantaged Investor”) is: (x) one hundred fifty percent (150%) of the sum of
(A) the Original Price (as defined in the B-123 Certificate) per share of all
the Series B-1 Stock or Series B-2 Stock, as applicable, held by such Investor
plus (B) the Dividends (as defined in the B-123 Certificate) accrued and unpaid
thereon, whether or not declared, through the date such Investor brings its
claim against the Advantaged Investor; minus (y) any amounts such Investor (or
its affiliates) recover from the Advantaged Investor with respect to its (or
their) claim pursuant to Section 6.2(b). For the avoidance of doubt, the
immediately preceding sentence does not limit any Investor’s ability to claim
and recover against the Company pursuant to this Section 6.4.
ARTICLE 7    
GENERAL PROVISIONS
Section 7.1    Notices. All notices, requests and other communications to any
Party shall be in writing and shall be delivered in person, by electronic mail,
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission.
If to JPM, to:
JPMorgan Chase Funding Inc.
383 Madison Avenue
New York, New York 10179
Attention: Chadwick S. Parson
Email: chad.s.parson@jpmorgan.com
Fax: (212) 834-6671
With a copy which shall not constitute notice, to:


Fried, Frank, Harris, Shriver & Jacobsen LLP
One New York Plaza
New York, New York 10004
Attention: Julian Chung
Email: julian.chung@friedfrank.com
Fax: (212) 859-4000


If to JCP or Juniper, to:


11150 Santa Monica Blvd., Suite 1400
Los Angeles, California 90025


16
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Attention: Jay Wolf
Email: jay@junipercptl.com
Fax: (213) 633-2323
With a copy which shall not constitute notice, to:


Munger, Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, California 90071
Attention: C. David Lee
Email: david.lee@mto.com
Fax: (213) 593-2885


If to the Company, to:
IMH Financial Corporation
7001 N. Scottsdale Rd, Suite 2050
Scottsdale, Arizona 85253
Attention: Lawrence D. Bain, CEO
Email: ldb@imhfc.com
Fax: (480) 840-8401


And to:
IMH Financial Corporation
7001 N. Scottsdale Rd, Suite 2050
Scottsdale, Arizona 85253
Attention: Legal Department
Email: legal@imhfc.com
Fax: (480) 840-8401
With a copy which shall not constitute notice, to:


Ulmer & Berne LLP
1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44113-1448
Attention: Howard M. Groedel, Esq.
Email: hgroedel@ulmer.com  
Fax: (216) 583-7119


Section 7.2    Fees and Expenses. Each Party shall pay its own costs and
expenses incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
Section 7.3    Entire Agreement; Amendments. This Agreement (together with the
B-123 Certificate, the B-4 Certificate, the Purchase Agreement, the B-3
Subscription Agreement, the B-4 Subscription Agreement, the Series A
Subscription Agreement and the Investors’ Rights Agreement


17
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


(as defined in the B-4 Subscription Agreement)) is the entire agreement of the
Parties and supersedes all prior agreements and understandings with respect to
the subject matter hereof. No amendment or modification (or termination or
cancellation unless pursuant to the express terms) of this Agreement shall be
effective unless made in writing by each Party.
Section 7.4    Severability. Any provision of this Agreement that is invalid,
unenforceable or illegal in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity, unenforceability or
illegality without affecting the remaining provisions hereof and without
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
Section 7.5     Specific Enforcement; Cumulative Remedies. The Parties
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any Party, in addition to any other rights and remedies
which the Parties may have hereunder or at law or in equity, may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
or injunction or such other relief as such court may deem just and proper in
order to enforce this Agreement or prevent any violation hereof and, to the
extent permitted by applicable law, each party waives any objection to the
imposition of such relief. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such rights, powers or remedies by such Party. In no event shall
either Party be liable to the other Party for any punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple, except to the extent paid by a Party to a third party in
respect of a claim arising from such breach or alleged breach.
Section 7.6    Amendment; Waiver. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of the Parties; provided, that any provision hereof may be
waived by any waiving Party on its own behalf, without the consent of the other
Party.
Section 7.7    Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns, and no other person or entity shall have any rights,
interests or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise except the Company
Indemnified Parties and the Investor Indemnified Parties and their respective
rights under Article 6. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Party; provided that each Investor may assign its rights under this
Agreement without the consent of the Company to any such Investor’s affiliate to
which shares of Series B-1 Stock, Series B-2 Stock, Series B-3 Stock or Series
B-4 Stock, as applicable, are transferred pursuant to a transfer permitted under
the B-123 Certificate or the B-4 Certificate, as applicable. Any purported
assignment in violation of this Section shall be void and of no effect.


18
19572537

--------------------------------------------------------------------------------

Execution Version


Exhibit 10.2


Section 7.8    Applicable Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed in all respects, including but not limited to,
validity, interpretation and effect, by the laws of the State of New York
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. Any litigation against any party to this Agreement
arising out of or in any way relating to this Agreement shall be brought solely
in any federal or state court located in the State of New York in New York
County and each of the Parties submits to the exclusive jurisdiction of such
courts for the purpose of any such litigation. Each party irrevocably and
unconditionally agrees not to assert (a) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (b) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (c) any claim that such court does not have jurisdiction with respect to
such litigation. Each Party irrevocably and unconditionally waives, to the
extent permitted by applicable law, any right to a trial by jury.
Section 7.9    Interpretation. The section headings contained herein are for
reference purposes only and will not in any way affect the interpretation or
meaning of this Agreement.
Section 7.10    Counterparts. This Agreement may be executed in one or more
original or electronic counterparts, each of which shall be deemed an original,
but all of which shall constitute the same instrument.
[Remainder of page left intentionally blank.]


19
19572537

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have set their hands to this Investment
Agreement to be effective as of the date first written above.
THE COMPANY:


 
IMH Financial Corporation






By: /s/ Lawrence D. Bain                  
Name: Lawrence D. Bain
Title: Chairman and CEO




JPM:


JPMorgan Chase Funding Inc.






By:_/s/ Chadwick S. Parson_______
Name: Chadwick S. Parson
Title: Managing Director




JCP:


JCP Realty Partners, LLC






By:_/s/ Jay Wolf________________
Name: Jay Wolf
Title: Managing Partner




JUNIPER:


Juniper NVM, LLC


By: Juniper Capital Partners, LLC
Its: Sole Member


By: _/s/ Jay Wolf________________
Name: Jay Wolf
Title: Manager













19572537

--------------------------------------------------------------------------------





Exhibit A


Second Amended and Restated Certificate of Designation of Series B-1 Cumulative
Convertible Preferred Stock, Series B-2 Cumulative Convertible Preferred Stock
and Series B-3 Cumulative Convertible Preferred Stock


See attached.






19572537

--------------------------------------------------------------------------------





Exhibit B


Certificate of Designation of Series B-4 Cumulative Convertible Preferred Stock


See attached.



Exhibit C


1940 Act Compliance Statement


See attached.


Exhibit D


1940 Act Opinion


See attached.













Schedule 1.5(a)


Material Litigation


See attached.


    


    










Schedule 1.5(b)


Notices of Default


None.








19572537